MEMORANDUM **
Jose Angel Zamora appeals his conviction of one count of possession with intent to distribute 83.07 grams of methamphetamine in violation of 21 U.S.C. § 841(a) on the grounds that the district court erred in denying his motion to suppress evidence. He argues that the police lacked the requisite reasonable suspicion to seize him, in violation of his rights under the Fourth Amendment to the United States Constitution. The record indicates that the police had reasonable articulable suspicion to justify the initial minimally intrusive stop. See Illinois v. Wardlow, 528 U.S. 119, 123, 120 S.Ct. 673, 145 L.Ed.2d 570 (2000); Terry v. Ohio, 392 U.S. 1, 27, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). Zamora concedes that after the initial stop, the police had probable cause to arrest him and conduct a search incident to that arrest. We agree with the district court’s finding that the requirements of the Fourth Amendment have been met.
Accordingly, we AFFIRM.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.